MCCORRISTON MILLER MUKAI MACKINNON LLP

JESSE J. T. SMITH          #9403-0
JAIME H. TOKIOKA           #10819-0
                        th
Five Waterfront Plaza, 4 Floor
500 Ala Moana Boulevard
Honolulu, Hawaii 96813
Telephone No.: 529-7300
Facsimile No.: 524-8293
E-mail: smith@m4law.com; jht@m4law.com

Attorneys for Defendant
Ursula Abella

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

MATTHEW LIEBLONG,                  )   CIVIL NO. 19-00425 LEK-WRP
                                   )
                    Plaintiff,     )   DEFENDANT URSULA
                                   )   ABELLA’S MOTION TO DISMISS
      vs.                          )   VERIFIED FIRST AMENDED
                                   )   COMPLAINT FOR DAMAGES
URSULA ABELLA; S/V TALISKER )          FILED ON AUGUST 13, 2019 FOR
in rem, her engine, appurtenances, )   LACK OF SUBJECT MATTER
equipment, and tackle, Doc. No.    )   JURISDICTION; MEMORANDUM
1269157; DOE DEFENDANTS 1-20, )        IN SUPPORT OF MOTION;
DOE CORPORATIONS, 1-20, DOE        )   CERTIFICATE OF SERVICE
GOVERNMENT AGENCIES 1-20,          )
DOE PARTNERSHIPS 1-20,             )
                                   )   Relates to Dkt. No. 43
                    Defendants.    )
__________________________________)




64463/400786.4
       DEFENDANT URSULA ABELLA’S MOTION TO DISMISS
    VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES FILED
  ON AUGUST 13, 2019 FOR LACK OF SUBJECT MATTER JURISDICTION

           Defendant URSULA ABELLA, by and through her counsel, McCorriston

Miller Mukai MacKinnon LLP, hereby moves this Honorable Court to dismiss

Plaintiff MATTHEW LIEBLONG’s Verified First Amended Complaint for

Damages, filed August 13, 2019 for lack of subject matter jurisdiction.

           This motion is brought pursuant to Rules 12(b)(1) and 12(h)(3) of the

Federal Rules of Civil Procedure, and is supported by the Memorandum in Support

of Motion, and the records and pleadings in this case.

           DATED: Honolulu, Hawaii, October 22, 2019.


                                          /s/ Jesse J. T. Smith
                                          JESSE J. T. SMITH
                                          JAIME H. TOKIOKA

                                          Attorneys for Defendant
                                          Ursula Abella




400786.4
                                             2
